—Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered September 5, 2000, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention’ that the trial court improperly charged the jury on the duty to retreat is unpreserved for appellate review and, in any event, without merit. Legally sufficient evidence was presented to rationally support a finding that the defendant could have safely retreated (see Penal Law § 35.15 [2] [a]; People v Barcena, 131 AD2d 688).
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]). Since there was no testimony other than the defendant’s to support his claim that he acted in self-defense, the issue of justification presented a question of credibility which the jury resolved in favor of the People (see People v Sanchez, 281 AD2d 645; People v O’Brien, 270 AD2d 433, 434).
The defendant’s remaining contention is unpreserved for ap*489pellate review. S. Miller, J.P., Schmidt, Crane and Cozier, JJ., concur.